Citation Nr: 1434231	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to September 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office in White River Junction, Vermont that denied service connection for anxiety and depression.

The case was remanded by Board decision in April 2013.

The Veteran was afforded a videoconference hearing in August 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  It is located in the Virtual VA electronic folder.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed an acquired psychiatric disorder in service and now has chronic anxiety and depression as a result thereof for which service connection should be granted.  

During his personal hearing, the Veteran testified that he began receiving treatment at VA White River Junction after service and was hospitalized there for psychiatric symptomatology for seven or eight weeks in the 1970s.  The Board observes that VA records in the claims folder date only from 1999.  It does not appear that any earlier records have been requested.  Additionally, the appellant presented testimony to the effect that he continues to receive treatment at VA White River Junction, although infrequently.  The most recent VA records date through early July 2010.  The Board is thus put on notice as to the possible existence of additional VA clinical evidence that may have some bearing on the claim under consideration.  As such, it should be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from service separation (1971) through 1998 and from July 2010 through the present should be requested from the White River Junction VA medical facility and associated with the claims folder.  Additionally, the Veteran should be requested to provide authorization identifying any other providers from whom he has received treatment for psychiatric disability since service.  The record does contain records from 1978 from the Rutland Regional Medical Center.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide necessary authorizations with the names and addresses of all providers, to include any within the VA system, who treated him for psychiatric disability from 1971 to the present.  The AOJ should attempt to obtain all pertinent records, if not already of record.  The claims folder should contain documentation of the attempts made to request records.  The appellant and his representative should be notified to the extent that the records are not obtained.  

2.  Request VA records dating from 1971 through 1998 and from July 2010 through the present from VA White River Junction and associate with the claims folder.  All attempts to obtain the records should be documented.

3.  After taking any additional development deemed appropriate, re-adjudicate the Veteran's claim.  If any records obtained indicate that further examination is indicated, such examination should be scheduled as appropriate.  If the benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

